DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-051643, filed on 3/19/2018.

Information Disclosure Statement
The information disclosure statements submitted on 8/27/2020, and1/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/954,992 in view of Bechtel (US20180077404A1).   This is a provisional nonstatutory double patenting rejection.  
The difference between the claims of the instant Application to that of the co-pending application recites: “wherein the second optical system is an autofocus optical system configured so that at least one lens constituting the second optical system can be actuated.”
However, this is well-known in the art as evidenced by Bechtel:
wherein the second optical system is an autofocus optical system configured so that at least one lens constituting the second optical system can be actuated [See Bechtel, ¶ 0102 discloses a control unit for controlling a motor-based synchronous movement of both image sensors or of both lenses may facilitate an automatic focusing; See Bechtel, ¶ 0071-0076 discloses a lens drive for moving the second lens or a part of the second lens relative to the slide and to the first lens and for moving the second area relative to the first area.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Shimada to add the teachings of Bechtel in order to effectuate automatic focusing in a dual channel optical imager. (Bechtel, para 0102).

**Note: The items that are BOLD indicate claim limitations that are identical in the co-pending application and the instant application. 
Instant Application
Co-Pending Application No. 16/954,992
Claim 1
A distance measuring camera, comprising:

a first optical system for collecting light from a subject to form a first subject image; a second optical system for collecting the light from the subject to form a second subject image;

an imaging part for imaging the first subject image formed by the first optical system and the second subject image formed by the second optical system; and

a distance calculating part for calculating a distance to the subject based on the first subject image and the second subject image imaged by the imaging part,

wherein the distance calculating part calculates the distance to the subject based on an image magnification ratio between a magnification of the first subject image and a magnification of the second subject image, and

wherein the second optical system is an autofocus optical system configured so that at least one lens constituting the second optical system can be actuated.
Claim 1
A distance measurement camera, comprising:

a first optical system for collecting light from a subject to form a first subject image; a second optical system for collecting the light from the subject to form a second subject image;

an imaging part for imaging the first subject image formed by the first optical system and the second subject image formed by the second optical system; and

a distance calculating part for calculating a distance to the subject based on the first subject image and the second subject image imaged by the imaging part,

wherein the distance calculating part calculates the distance to the subject based on an image magnification ratio between a magnification of the first subject image and a magnification of the second subject image.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JPH03200007A; machine translation provided herewith) (hereinafter Shimada) in view of Bechtel (US 20180077404 A1) (hereinafter Bechtel).
Regarding claim 1, Shimada discloses:
A distance measuring camera, comprising: 
a first optical system for collecting light from a subject to form a first subject image; [See Shimada, pg. 2 last line - pg. 3 lines 1-6 discloses an image pickup device (101) on the left side.  It is noted that the image pickup apparatus 101 and the image pickup apparatus 102 are arranged side by side so that the optical axes of both lenses are parallel to each other, and simultaneously capture the same subject (scene).  The image pickup apparatuses 101 and 102 have different focal lengths of the lenses used, and thus form different resultant images; See Shimada, Fig. 1]
a second optical system for collecting the light from the subject to form a second subject image; [See Shimada, pg. 2 last line – pg. 3 lines 1-6 discloses an image pickup device (102) on the right side.  It is noted that the image pickup apparatus 101 and the image pickup apparatus 102 are arranged side by side so that the optical axes of both lenses are parallel to each other, and simultaneously capture the same subject (scene).  The image pickup apparatuses 101 and 102 have different focal lengths of the lenses used, and thus form different resultant images; See Shimada, Fig. 1]
an imaging part for imaging the first subject image formed by the first optical system and the second subject image formed by the second optical system; and [See Shimada, pg. 3 lines 5-10 discloses that the image pickup apparatuses 101/102 output a screen on which the subject image is imprinted.  The screen captured by the image pickup apparatus 101 is used as a screen, and this screen is output to the screen conversion processing unit 103. The screen captured by the image pickup apparatus 102 is referred to as a screen R, and the corresponding screen R is output to the processing unit 104.]
a distance calculating part for calculating a distance to the subject based on the first subject image and the second subject image imaged by the imaging part, [See Shimada, pg. 3 lines 2-3 discloses a depth information extraction unit; See Shimada, pg. 3 lines 20-25 discloses the corresponding processing unit 104 is the same in real space in each pixel on the two screens, the screen L output from the screen conversion processing unit 103 and the screen R to be output from the image pickup device 102 on the right side. Is associated, and the coordinate values of each pixel on the associated screen L and on the screen R are output to the depth information extraction unit 106. Correspondence between two screens can be processed by the processing unit 104.]
wherein the distance calculating part calculates the distance to the subject based on an image magnification ratio between a magnification of the first subject image and a magnification of the second subject image, and [See Shimada, pg. 3 lines 12-16 discloses that the screen conversion processing unit 103 performs screen conversion processing on the screen output from the image pickup device 101 to enlarge or reduce the f,/fL, which is the ratio of the focal lengths of the lenses of the image pickup device 101/102, as a magnification. The screen L that has been screen-converted is output to the processing unit 104; See Shimada, pg. 5 lines 3-12 discloses in the screen conversion processing unit 103, the screen output from the image pickup device 101 on the right side is subjected to screen conversion processing with fR/ fL, which is the ratio of the focal lengths of the lenses in the left and right image pickup devices, as a magnification.  The screen R is established between (UL, VL) on the screen and the focal length values (UL, VL) on the screen L after image conversion at that point.  The depth information extraction unit 106 has the coordinate values of each pixel on the screen L and the screen R associated with the correspondence shown in FIG. 1 being the same in the real space output from the processing unit 104.]
Shimada does not appear to explicitly disclose:
wherein the second optical system is an autofocus optical system configured so that at least one lens constituting the second optical system can be actuated.
However, Bechtel discloses:
wherein the second optical system is an autofocus optical system configured so that at least one lens constituting the second optical system can be actuated. [See Bechtel, ¶ 0102 discloses a control unit for controlling a motor-based synchronous movement of both image sensors or of both lenses may facilitate an automatic focusing; See Bechtel, ¶ 0071-0076 discloses a lens drive for moving the second lens or a part of the second lens relative to the slide and to the first lens and for moving the second area relative to the first area.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Shimada to add the teachings of Bechtel in order to effectuate automatic focusing in a dual channel optical imager. (Bechtel, para 0102).

Regarding claim 2, Shimada in view of Bechtel discloses all the limitations of claim 1.

wherein the first optical system is a fixed focus optical system. [See Bechtel, ¶ 0098-0099, 0166 discloses fixing at least either the image sensors relative to one another or the lenses relative to one another.]

Regarding claim 3, Shimada in view of Bechtel discloses all the limitations of claim 1.
Shimada discloses:
wherein the first optical system and the second optical system are configured so that a change of the magnification of the first subject image according to the distance to the subject is different from a change of the magnification of the second subject image according to the distance to the subject. [See Shimada, pg. 3 lines 12-15 discloses the screen conversion processing unit 103 performs screen conversion processing on the screen output from the image pickup device 101 to enlarge or reduce the fR/ fL, which is the ratio of the focal lengths of the lenses of the image pickup device 101/102, as a magnification; 

Regarding claim 4, Shimada in view of Bechtel discloses all the limitations of claim 3.
Shimada discloses:
wherein the first optical system and the second optical system are configured so that a focal length of the first optical system and a focal length of the second optical system are different from each other, and thereby the change of the magnification of the first subject image according to the distance to the subject is different from the change of the magnification of the second subject image according to the distance to the subject. [See Shimada, pg. 5 lines 3-12 discloses in the screen conversion processing unit 103, the screen output from the image pickup device 101 on the right side is subjected to screen conversion processing with fR/ fL, which is the ratio of the focal lengths of the lenses in the left and right image pickup devices, as a magnification.  The screen R is established between (UL, VL) on the screen and the focal length values (UL, VL) on the screen L after image conversion at that point.  The depth information extraction unit 106 has the coordinate values of each pixel on the screen L and the screen R associated with the correspondence shown in FIG. 1 being the same in the real space output from the processing unit 104.

Regarding claim 5, Shimada in view of Bechtel discloses all the limitations of claim 3.
Bechtel discloses:
wherein a depth disparity in an optical axis direction exists between a front principal point of the first optical system and a front principal point of the second optical system, and thereby the change of the magnification of the first subject image according to the distance to the subject is different from the change of the magnification of the second subject image according to the distance to the subject. [See Bechtel, ¶ 0122-0123, Fig. 1 illustrates a “front” principal point 75 corresponding with a “first” optical system, and a “front” principal point (85) of the “second” optical system having a given corresponding depth disparity.  Effectuating an auto-focusing operation based upon the clearly different depth of field ranges created by principal planes of lenses forming the two optical systems would necessitate the magnification levels being different.]

Regarding claim 6, Shimada in view of Bechtel discloses all the limitations of claim 1.
Shimada discloses:
further comprising an association information storage part storing association information for associating the image magnification ratio between the magnification of the first subject image and the magnification of the second subject image with the distance to the subject, [See Shimada, pg. 3 lines 20-25 discloses each pixel on the screens (L output from the screen conversion processing unit 103 and the screen R to be output from the image pickup device 102 on the right side) is associated, and the coordinate values of each pixel on the associated screen L and on the screen R are output to the depth information extraction unit 106.  Correspondence between two screens can be processed by the processing unit 104.]
wherein the distance calculating part calculates the distance to the subject based on the image magnification ratio between the magnification of the first subject image and the magnification of the second subject image and the association information in the association information storage part. [See Shimada, pg. 4 lines 7-12 discloses the stored fL, fR, and ZRL values are output to the depth information extraction unit 106. The depth information extraction unit 106 is an observation system output from the parameter storage unit 105 of the U-side thread and the coordinate values on the screen L and the screen R at the points where the correspondence is the same in the real space output from the processing unit 104. Depth information is extracted from the magnification ratio parameters.]

Regarding claim 8, Shimada in view of Bechtel discloses all the limitations of claim 1.
Bechtel discloses:
wherein the imaging part is a single image sensor for imaging both of the first subject image and the second subject image. [See Bechtel, ¶ 0119 discloses the image sensors 30, 40 are indicated as components which are separate and spaced apart from one another. Alternatively and in a departure from the illustration in FIG. 1, both image sensors 30, 40 may be realized in a single common component, for example as two different (and in particular spatially spaced-apart) regions of a continuous light-sensitive layer of a semiconductor component.]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Ono (JP 2001141422 A; machine translation provided herewith) (hereinafter Ono).
Regarding claim 7, Shimada in view of Bechtel discloses all the limitations of claim 1.

wherein the distance calculating part calculates a ratio between a size of the first subject image and a size of the second subject image as the image magnification ratio between the magnification of the first subject image and the magnification of the second subject image. 
However, Ono discloses:
wherein the distance calculating part calculates a ratio between a size of the first subject image and a size of the second subject image as the image magnification ratio between the magnification of the first subject image and the magnification of the second subject image. [See Ono, ¶ 0009, 0011, discloses a size ratio detection unit that detects the ratio of the size of the image of a specific area of the subject in a plurality of parallax images, and a depth calculation unit that calculates the depth value of the specific area of the subject based on the size ratio; See Ono, ¶ 0070-0071 discloses when the size ratio of the image is detected by (4) and (5), the depth value of the subject can be calculated from the azimuth angle θ of the subject and the distance between viewpoints.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Shimada in view of Bechtel to add the teachings of Ono in order to calculate the depth value of a specific area of a subject based on a position shift and size ratio (Ono, paragraph 0006).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Bechtel in view of Chen (US 20160050407 A1) (hereinafter Chen).
Regarding claim 9, Shimada in view of Bechtel discloses all the limitations of claim 8.

further comprising a first wavelength selection element provided on an optical path of the light for forming the first subject image to restrict a wavelength of the light forming the first subject image and a second wavelength selection element provided on an optical path of the light for forming the second subject image to restrict a wavelength of the light forming the second subject image, 
wherein a wavelength band of the light forming the first subject image which is restricted by the first wavelength selection element is different from a wavelength band of the light forming the second subject image which is restricted by the second wavelength selection element.
		However, Chen discloses:
further comprising a first wavelength selection element provided on an optical path of the light for forming the first subject image to restrict a wavelength of the light forming the first subject image and a second wavelength selection element provided on an optical path of the light for forming the second subject image to restrict a wavelength of the light forming the second subject image, [See Chen, ¶ 0007, 0022-0023, discloses the first image capturing module 11 has a first lens 111, a first aperture 112 and a first image sensor 113, wherein the first lens 111 is used for imaging the scene (or shooting the objects in the scene) to the first image sensor 113, the first aperture 112 is used to limit the amount of light with a first optical-wavelength range, the first image sensor 113 has a first optical-wavelength detection range, the first image capturing module 11 is used to generate a first image corresponding to the first optical-wavelength range.  The second image capturing module 12 has a second lens 121, a second aperture 122, a third aperture 123 and a second image sensor 124, wherein the second lens 121 is used for imaging the scene to the second image sensor 124, the second aperture 122 is used to limit the amount of light with the first optical-wavelength range, the third aperture 123 is used to limit the amount of light with a second optical-wavelength range, the second image sensor 124 has the first optical-wavelength detection range and a second optical-wavelength detection range.]
wherein a wavelength band of the light forming the first subject image which is restricted by the first wavelength selection element is different from a wavelength band of the light forming the second subject image which is restricted by the second wavelength selection element. [See Chen, ¶ 0022-0023 specifically recites a “first” optical-wavelength detection range, and a “second” optical-wavelength detection range, hence, distinguishing a first from a second.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Shimada in view of Bechtel to add the teachings of Chen in order to limit light in a dual-channel optical imager according to selectable optical-wavelength ranges (Chen, 0007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486                                                                                                                                                                                                        SRNT